Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to the application filed on 03/09/2019. In which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 03/09/2019 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention LeBeaux U.S. Publication No. 20150097973 A1.
As to claim 1, LeBeaux discloses a method comprising:  2optically transmitting a first set of data from a dedicated mobile device 3(DMD) to another device (LeBeaux Fig. 1, Pa. [020]) [a file transfer system for facilitating optical data transfer from a display device to a mobile device] [0026] [for optically transferring a digital data file to a mobile electronic device… Computer 130 can be of many forms such as a microprocessor, laptop, a tower, or a server, or other such device], wherein the optically transmitting comprises 4displaying the first set of data on a display screen included in the DMD (LeBeaux Fig. 1, Pa. [027]) [A data display section 164 of screen 162 is reserved for display of the pattern encoded by the protocol of the encoding instruction set]; 5optically receiving a second set of data at the DMD, 
wherein the second 6set of data is received at a digital camera included in the DMD; and  7verifying, based on the first and second sets of data, that the other device 8and the DMD are bound to each other (LeBeaux Fig. 1, Pa. [0047]) [computer 130 repeatedly streams the data file over and over again in a continuous manner. In a second embodiment, a visual data server or computer 130 accepts inquiries via existing wireless communications technology and protocols, and in response to the inquiry visually serves the data file on a one-time basis once an authenticated request has been received] (LeBeaux Fig. 1, Pa. [0049]) [the file transfer application on device 170 determines whether the transmission box in section 164 has been detected… The application determines the transfer protocol and then accepts the file authentication information from the display for the user to accept or deny. In block 222, the transfer application on device 170 determines whether the starting frame of the file being transferred has been found.]

1 As to claim 2, LeBeaux discloses further comprising:  2detecting whether the DMD is secured within a secure enclosure;  3in response to determining that the DMD is secured in the secure 4enclosure, allowing the optical transmission of the first data set and the 5receiving of the second data (LeBeaux Fig. 1, Pa. [0032]) [For security, the encoded file can also include authentication information such as the identification of the computer or server 130, the file's author, a security certificate, or other identification data known to the industry wherein the user is further given the option to view the authentication information prior to downloading the data file]; and  6in response to determining that the DMD is unsecured, inhibiting usage of 7the DMD (LeBeaux Fig. 1, Pa. [0049]) [The application determines the transfer protocol and then accepts the file authentication information from the display for the user to accept or deny]

1 As to claim 3, LeBeaux discloses wherein the secure enclosure inhibits use of cable 2connections to the DMD, and wherein the secure enclosure includes an 3inductive charger to charge a battery that powers the DMD (LeBeaux Fig. 1) [The device 130 can be any mobile device. Those of ordinary skill in the art will readily recognize that mobile device may have cable charger to charge a battery that powers the mobile device]
As to claims 8-10, claims 8-10 recite the claimed that contain respectively similar limitations as claims 1-3; therefore, they are rejected under the same rationale.

As to claim 15, claim 15 recites the claimed that contain similar limitations as claims 1; therefore, it is rejected under the same rationale.

As to claim 16, claim 16 recites the claimed that contain similar limitations as claims 2-3; therefore, it is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 


Claims 4-6, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over LeBeaux U.S. Publication No. 20150097973 A1, in view of OERTON US 20110261792 A1 
As to claim 4, LeBeaux does not explicitly disclose 1wherein the DMD is isolated, the isolation steps comprising:  Docket No. P201801200US01Page 32 of 39 Atty. Ref. No. 8047inhibiting wireless networking from the DMD to a limited set of one or more telephone numbers;  5storing the set of telephone numbers in a nonvolatile storage of the DMD;  6and 7inhibiting editing of the set of telephone numbers by an end user.  
However, OERTON discloses wherein the DMD is isolated, the isolation steps comprising:  Docket No. P201801200US01Page 32 of 39 Atty. Ref. No. 8047inhibiting wireless networking from the DMD to a limited set of one or more telephone numbers;  5storing the set of telephone numbers in a nonvolatile storage of the DMD;  6and 7inhibiting editing of the set of telephone numbers by an end user (OERTON Pa. [0087]) [If a loss of connectivity to the wireless network 200 occurs, or if removal of the SIM card or a new configuration setting prevents use of the wireless network, the telephone number associated with the cellular service will be invalid]
Thus, Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the teaching of LeBeaux to determining whether the mobile device is bounded to the wireless network as disclosed by OERTON, to gain the advantage of  getting wireless connection more secure.
As to claim 5, LeBeaux discloses 1further comprising:  2inhibiting use of inputs to the DMD to a touch-enabled display screen of 3the DMD and the digital camera of the DMD (LeBeaux Fig. 1)

1 As to claim 6, LeBeaux discloses further comprising:  2limiting usage of the DMD by an end user to a limited set of one or more 3applications pre-installed on the DMD; and  4inhibiting modification, by the end user, of the set of applications pre- 5installed on the DMD (LeBeaux Fig. 1, Pa. [0042]) [Once the file is saved, it can be instantly installed, if it is an application, or it can be opened by other programs if it is some other type of file. The data can also be created similarly with each of the other color models]

As to claims 11-13, claims 11-13 recite the claimed that contain respectively similar limitations as claims 4-6; therefore, they are rejected under the same rationale.

As to claims 17-19, claims 17-19 recite the claimed that contain respectively similar limitations as claims 4-6; therefore, they are rejected under the same rationale.

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.